DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior art rejection of the claims (2/1/22) is hereby withdrawn in light of amendments incorporating objected-to allowable subject matter. The 35 U.S.C. 101 rejection of the claims is also withdrawn in light of amendments to the claims providing a showing of practical application in executing machine learning to utilize results from the initial batch processing completion to influence additional examples retrieved from first and second subsets of data as well as using decisions based on example data from the second subset in retrieving additional examples from the first subset in a reinforced training manner.

Allowable Subject Matter
Claims 1, 3-8,10-15 and 17-21 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 8 and 15 including executing machine learning logic to separate a set of examples into a first subset processed according to a first model and a second subset processed according to a second model, incorporating the first subset processed according to the first model into an intent builder during a building iteration and scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria, wherein decisions taken by the intent builder on examples from the first subset are used as input during the first batch processing of the second subset, responsive to determining the scheduling criteria is satisfied, initiating the first batch processing of the second subset and executing the machine learning logic to, responsive to detecting a completion of the first batch processing, utilize results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder, wherein decisions taken by the intent builder on examples from the second subset, subsequent to the first batch processing, are used as input for retrieving the additional examples from the first subset.
           Hakkani-Tur (US 8,010,357 B2) discloses combining active and supervised learning for spoken language understanding including receiving a set of unlabeled examples for intent processing by an intent builder iteratively defining an intent,
separating the set of examples into a first subset processed according to a first model and a second subset processed according to a second model and incorporating the first subset processed according to the first model into the intent builder during a building iteration, but does not explicitly disclose the combination recited in the independent claims.
           Niraula (“Judging the Quality of Automatically Generated Gap-fill Question using
Active Learning”) discloses utilizing batch utterance scheduling, scheduling a first batch processing of the second subset processed according to the second model based on a scheduling criteria; responsive to determining the scheduling criteria is satisfied, initiating the first batch processing of the second subset, and responsive to detecting a completion of the first batch processing, utilizing results from the completion to influence additional examples retrieved from the first subset and the second subset during a subsequent building iteration by the intent builder, but does not explicitly disclose the combination recited in the independent claims.
          Zeng (US PGPUB 2018/0053119 A1) discloses semi-supervised learning in generating knowledge for intelligent virtual agents/chatbots including using training data in learning and generating knowledge and wherein the training data is received with at least some labeled training seeds and unlabeled conversation data and wherein the unlabeled data comprise utterances retrieved from a corpus of interactive chatlogs between agents and clients for a given product or service, but does not explicitly disclose the combination recited in the independent claims.
            Terry (USPGPUB 2019/0180195 A1) discloses training machine learning models using active learning including an intent based classification system for action determination that allows mapping intents to actions using rules and wherein the outputs of the mapping are used to generate a machine learning intent model, but does not explicitly disclose the combination recited in the independent claims.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658